                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


DEEDEE KAY HAYES,                                    )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-145-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 25]. The court DENIES plaintiff's motion for judgment on the pleadings [D.E. 20],
GRANTS defendant's motion for judgment on the pleadings [D.E. 22], AFFIRMS defendant's
final decision, and DISMISSES this action.


This Judgment Filed and Entered on August 16, 2019, and Copies To:
Monica Rathke Savidge                                (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                 (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 16, 2019                              (By) /s/ Nicole Sellers
                                              Deputy Clerk
